Title: To Thomas Jefferson from Charles Bellini, 13 February 1782
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas


        
          Sige Tommaso Amatissmo
           Dallo Spedale Febbio. 13. 1782
         Il Sige. Gen’le Conte di Rochambeaux va a spasso per il Paese, ed è probabile ch’egli venga a Monticello, almeno Egli ne à l’intenzione; il Sige. Coleau, un uffiziale di rango nell’ Armata lo accompagna, ed io non voglio perder l’occasione di rinnuovarle i miei più rispettosi Sentimenti, e ringraziarla dell’ affettuosa Lettera ch’ Ella si compiacque di scrivermi da Richmond in Data de’ 23 Xbre. 1781. Io non ò espressioni bastanti per esprimere la consolazione che quella Lettera somministrò al mio spirito oppresso, e totalmente destituto d’ogni filosofico aiuto: S’io potessi avere una lettera simile ogni giorno, Non dubito ch’io potrei senza pena restare allo Spedale, e vedere con filosofica indifferenza le miserie della vita, da alcuni tanto desiderata.
        Ella certamente avrà occasione di render un Servizio considerabile a questa, una volta Università in generale, ed al restante dei Professori in particolare, Se parlando col Sige. Generale Ella vorrà fargli sentire con quanta ingiustizia, per non dir barbarie, Noi Siamo Stati trattati, ed io più degli altri in particolare, Non per altro delitto che d’esser Straniero, Nobilmente povero, e privo di assistenza ed aiuto.
        Se la nobil mia povertà, e l’aria pestifera ch’io son forzato di respirare non me l’impedi[scono] io Spero di venir io stesso a Monticello, per mai più partir[ne] e per contestarle ch’io Sono, di Lei, della Sua Sigra. Consorte e Famiglia universa, presente e futura. Divotissmo. ed Obbligatissmo. Servitra.,
        
          C. Bellini
        
      